Title: To Thomas Jefferson from Sarah Franklin Bache, 5 August 1801
From: Bache, Sarah Franklin
To: Jefferson, Thomas


Sir
Settle August 5th. 1801
Knowing as I do the worth of the Person that will deliver you this, I cannot resist the impulse I feel in writing to you by him—
Mr Clay has been intimately known to this Family from an Infant and has invariably sustain’d the best Character. his intimacy with my Son Benjamin who had the highest opinion of his Integrity and who knew him thoroughly, taught us his Value—the knowledge of his being a Man of Genius, and always a firm Republican, must long ere this have reach’d you, he could I am sure have had a number of letters to you, but his modesty in this respect, I fear will stand in his way, as I know no person whose advancement would rejoice more true Americans, and all that know him say he has tallents to adorn any Situation—I shall not take up Your valuable time by apologies for this liberty, it will not I trust be thought too great a one from the daughter of a Man who had the highest Friendship for you—
I am with the greatest esteem & &c
Sarah Bache
